UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1924



REMI CHIDE NJOKU,
                                                     Petitioner,

          versus


TOM RIDGE, Secretary of Homeland Security;
CALVIN   MCCORMICK,  District  Director   of
Homeland   Security;  ALBERTO R.   GONZALES,
Attorney General,

                                                     Respondents.



                             No. 05-1031



REMI CHIDE NJOKU,

                                                     Petitioner,

          versus


TOM RIDGE, Secretary of Homeland Security;
CALVIN   MCCORMICK,  District  Director   of
Homeland   Security;  ALBERTO R.   GONZALES,
Attorney General,

                                                     Respondents.


On Petitions for Review of Orders of the Board of Immigration
Appeals. (A71-794-440)
Submitted:   June 30, 2005               Decided:     August 4, 2005



Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Jaime W. Aparisi, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, James A. Hunolt, Senior Litigation
Counsel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Remi Chide Njoku, a native and citizen of Nigeria, was

found removable for willfully misrepresenting or concealing a

material fact to obtain a change in immigration status.                   8 U.S.C.

§ 1182(a)(6)(C)(i) (2000).         The immigration judge concluded after

a hearing that the Government had borne its burden of showing

removability    by     clear    and    convincing         evidence.   8    U.S.C.

§ 1229a(c)(3)(A) (2000).        The immigration judge then scheduled a

hearing on any applications for relief that Njoku might wish to

pursue.    When neither Njoku nor his counsel appeared on the

scheduled hearing date, the immigration judge entered the final

order of removal in absentia.

           Njoku     appealed   to    the   Board    of    Immigration    Appeals

(Board) the immigration judge’s order finding him removable. Njoku

also filed a motion to reopen the in absentia final order of

removal.   The Board affirmed and adopted the immigration judge’s

order finding Njoku removable as charged, affirmed the in absentia

order of removal, and denied the motion to reopen. Njoku petitions

this court for review of that order in No. 04-1924.                         Having

reviewed the administrative record and the decision of the Board,

we conclude that substantial evidence supports the finding of

removability.        To   obtain      reversal      of    a   determination     of

removability, an alien “must show that the evidence he presented

was so compelling that no reasonable factfinder could fail to find


                                      - 3 -
the requisite fear of persecution.”        INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).   We conclude that the evidence here does

not compel a contrary result.     Accordingly, Njoku’s challenge to

the finding of removability entitles him to no relief.

           In No. 04-1924, Njoku also challenges the Board’s denial

of his first motion to reopen.   We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.         8 C.F.R. § 1003.2(a) (2005);

INS v. Doherty, 502 U.S. 314, 323-24 (1992).     In No. 05-1031, Njoku

seeks review of the Board’s denial of his second motion to reopen

the in absentia order of removal.    Having reviewed the record and

the Board’s ruling, we find that the Board did not abuse its

discretion in denying that motion.

           Accordingly, we deny the petitions for review in these

appeals.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                   PETITIONS DENIED




                                 - 4 -